TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00416-CV



        In re Harlan Levien, Stephen Levien, Kenneth Ives, and Parvin Johnson, Jr.


                    ORIGINAL PROCEEDING FROM BASTROP COUNTY



                                              ORDER


PER CURIAM

               Relators Harlan Levien, Stephen Levien, Kenneth Ives, and Parvin Johnson, Jr., have

filed a petition for writ of mandamus seeking review of the district court’s orders granting a motion

to continue a summary-judgment hearing and denying a joint motion for protective order and

motion to quash and filed a motion for emergency relief asking this Court to stay the underlying

trial proceedings, including discovery and previously scheduled depositions of the relators. See

Tex. R. App. P. 52.1-.3, .10. We grant the motion for emergency relief and stay the underlying

trial proceedings pending further order of this Court. See id. R. 52.10. The real parties in interest,

Kenneth Levien, Barry Levien, and Phillip Levien, are requested to file a response to the petition for

writ of mandamus on or before July 20, 2016.

               It is ordered June 21, 2016.



Before Justices Puryear, Goodwin, and Field